DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered.  The amendments have addressed the 35 U.S.C 112(a) and (b) rejections resulting in these rejections being withdrawn.  
The applicant argues that one of ordinary skill in the art would not be directed toward Escher, Berdichevsky, Wang, and Bainard as these references are not directed toward a waste water pump.  Escher pertains to a centrifugal compressor which the instant application is a specific form of centrifugal compressor being directed towards waste water.  The teachings of Escher regarding the seal are still applicable to scenarios of waste water pumps and would be considered within the “field of endeavor”.  Berdichevsky, Wang, and Bainard are directed towards shaft seals.  Hansen establishes a link between hydrodynamic seals being used to prevent clogging.  Therefore, the problem addressed by the application is related to the use hydrodynamic seals to move or prevent movement of fluid (including potential particles) in a desired way.  Therefore, the hydrodynamic shaft seals of the references used in the rejection are reasonably pertinent to the problem.
The applicant argues the teaching of the second seal by Escher.  The examiner maintains the recitation of the second seal being located adjacent to a pressure side of the impeller is too broad too differentiate over the seal (9) location in Escher under a broadest reasonable interpretation of the language.  The examiner interprets the pressure side as being any region of the impeller where pressure/velocity has been added to the fluid.
The examiner finds that limitations of claims 3, 7, 19, and 25 do contain allowable subject matter as discussed in the section near the end of the office action as they do differentiate over the second seal of Escher.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  These claim limitations are “first/second seal conveying means” in claims 1, 16, and 21.  Paragraph [0018] of the instant application describes the structure of an example of a conveying means as a helical groove. Claim 2 has a helical groove recited and therefore is not interpreted under 35 U.S.C 112(f).  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-10, 14-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S Pre-Grant Publication 20130294910) hereinafter Hansen, in view of Escher et al. (DE 522872) hereinafter Escher, Berdichevsky (U.S Patent 8,919,782) hereinafter Berdichevsky, Wang (U.S Patent 6,726,213) hereinafter Wang, and Bainard et al. (U.S Patent 4,118,856) hereinafter Bainard.
Regarding claim 1, Hansen teaches a waste water pump {[0001]} comprising:
an impeller {Figure 3 (10), [0001]};
a pump housing {Figure 1 (4)} surrounding the impeller {[0009]},
wherein an impeller side chamber {Figure 2 (20)} is formed between the impeller and the pump housing {[0009]}; a first seal {Figure 2 (18)},
said impeller side chamber having the first seal between the impeller and the pump housing towards an intake side {Figure 2 (6)} of the impeller {the seal can be seen to be near the intake in Figure 2};
wherein the first seal {Figure 2 (18)} is provided with a first seal conveying means {Figure 3 (28) grooves} configured to convey debris from the impeller side chamber to the intake side of the impeller {[0040]},
wherein the first seal comprises a first annular sealing surface on the impeller {Hansen Figure 3 (14)} and a facing second annular sealing surface on the pump housing {Hansen Figure 2 (18)};
the impeller side chamber being formed between a wall of the surrounding pump housing and an outer circumferential wall of the impeller {Hansen Figure 2 (20)}. 
Hansen does not teach a second seal, 
at least a portion of the second seal being arranged adjacent to a pressure side of the impeller, 
said impeller side chamber having the second seal between the impeller and the pump housing towards a pressure side of the impeller; 
and the second seal is provided with a second seal conveying means configured to convey debris from the side chamber to the pressure side of the impeller;
the first seal and the second seal being located at a spaced location from each other in an axial direction,
wherein the impeller side chamber is defined between the first seal and the second seal.
Escher pertains to a sealing system within a pump.  Escher teaches:
A second seal {Figure 1 (9)},
at least a portion of the second seal being arranged adjacent to a pressure side of the impeller {Figure (9) is downstream of the centrifugal impeller (1) outlet at the top of the figure and would be considered adjacent to a pressure side of the impeller},
said impeller side chamber having the second seal between the impeller {Figure 1 (10)} and the pump housing {Figure 1 (3)} towards a pressure side of the impeller {pressure side can be seen more to the right than the first seal (7) in figure 1};
the first seal and the second seal being located at a spaced location from each other in an axial direction {Figure 1 (7) and (9) are axially spaced},
wherein the impeller side chamber is defined between the first seal and the second seal {Figure 1 (7) and (9) define an impeller side chamber between the two}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the second seal in the arrangement as taught by Escher to the sealing system for the pump of Hansen at the analogous location shown by Annotated Figure 2 (III).  One of ordinary skill in the art would be motivated to do so in order to reduce the internal circulation losses {Escher 2nd paragraph}.

    PNG
    media_image1.png
    565
    841
    media_image1.png
    Greyscale

Berdichevsky pertains to a sealing system between a housing and a rotating component.  The combination of Hansen, Escher, and Berdichevsky teaches the second seal {Escher Figure 1 (9)} is provided with a second seal conveying means {Berdichevsky Figure 2 (28)} configured to convey debris from the side chamber {Hansen Figure 2 (20)} to the pressure side of the impeller {Hansen Figure 3 (10)}.  Berdichevsky teaches seals with conveying means applied in two directions. When this concept is applied to the teachings of Hansen and Escher, this would teach conveying the debris from the side chamber to the pressure side of the impeller.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the conveying means in the second direction as taught by Berdichevsky to the sealing system for the pump as taught by the combination of Hansen and Escher.  One of ordinary skill in the art would be motivated to do so in order to direct what is being conveyed to the desired area {Berdichevsky Column 4 lines 48-58}.
The combination of Hansen, Escher, and Berdichevsky, does not teach wherein the first annular sealing surface and the second annular sealing surface of the first seal each have a 
The combination of Hansen, Escher, Berdichevsky, and Wang does not teach wherein the helical grooves of the first sealing surface and the second sealing surface twist in opposite directions.  Bainard pertains to a hydrodynamic sealing element.  Bainard teaches wherein the helical grooves of the first sealing surface and the second sealing surface twist in opposite directions {Column 3 lines 4-14}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied helical grooves that twist in opposite directions as taught by Bainard applied to the sealing taught by the combination of Hansen, Escher, Berdichevsky, and Wang.  One of ordinary skill in the art would be motivated to do so in order to for the desired conveying properties as evidenced by Bainard Column 3 lines 4-14.
Regarding claim 2, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard further teaches {in Hansen the teachings are applied to the first seal, but they may be readily applied to the second seal as well} wherein the second seal {Escher Figure 1 (9)} comprises a first annular sealing surface {Annotated Figure 2 (IV), part of the housing} and a facing second annular sealing surface {Annotated Figure 2 (III) on the impeller}, said second sealing surface having a helical groove {Hansen Figure 3 (28)) applicable to “modified” in second seal} as the conveying means.  The combination of Hansen, Escher, and Berdichevsky do not teach where the first sealing surface has a helical groove as the conveying means.  Wang teaches that the spiral groove can be provided on the either or both faces of the seal 
Regarding claim 4, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard further teaches the first annular sealing surface of the second seal is disposed on the pump housing {Annotated Figure 2 (IV)}; and the facing second annular sealing surface of the second seal is defined by an outer peripheral surface the impeller {Annotated Figure 2 (III)}.	
Regarding claim 5, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard further teaches wherein the at least one cut out {Hansen Figure 3 (40), [0043]} extends across the second annular sealing surface transverse to a circumferential direction {can be seen in Hansen Figure 3 to be traverse to a circumferential direction}, a pump housing chamber surrounding the pressure side of the impeller {Hansen Figure 2 top of (4)}, at least a portion of the second seal being arranged adjacent to the pump housing chamber {Annotated Figure 2 (IV) is adjacent the pump housing chamber}.
Regarding claim 6, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard further teaches wherein the at least one cut out {Hansen Figure 3 (40)} extends across the second annular sealing surface parallel to a rotational axis {Hansen Figure 3 (X)} of the impeller.
Regarding claim 8, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard further teaches wherein: the impeller {Hansen Figure 3 (10)} has at least one radial protrusion {Hansen Figure 3 protrusion can be seen between (18) and the top of (10) where the second seal is applied} between the first and the second seal; and said at least one cut out {Hansen Figure 3 (40)} is disposed on the impeller at a position in front of said protrusion in a rotational direction of the impeller {can be seen in Hansen Figure 3}.
Regarding claim 9, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard further teaches wherein said protrusion is a counterweight for balancing the impeller {the protrusion shown in Hansen Figure 3 is opposite of the heavier side, therefore is a counterweight}.
Regarding claim 10, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard further teaches wherein the helical groove {Berdichevsky Figure 2 (28)} in the first annular sealing surface of the second seal {Escher Figure 1 (9)} twists in a rotational direction of the impeller such that the groove ascends toward the pressure side {Berdichevsky Figure 2 (28)} of the impeller {Hansen Figure 3 (10)}.
Regarding claim 14, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard teaches wherein the helical groove {Hansen Figure 3 (28)} on the second annular sealing surface {Wang teaches that the helical groove may be on either surface, Column 5 lines 44-49} twists in a rotational direction of the impeller such that the helical groove on the second annular sealing surface ascends toward the suction side of the impeller {Hansen [0040]}.
Regarding claim 15, the combination of Hansen, Escher, Berdichevsky, Wang, and Bainard further teaches wherein: the first seal {Hansen Figure 3 (10)} comprises a first annular sealing surface on the impeller {Hansen Figure 3 (14)} and extending in a direction parallel to or inclined to a rotational axis of the impeller {can be seen in Hansen Figure 3 to extend in the direction of axis (X)} and a facing second annular sealing surface on the pump housing {Hansen Figure 2 (18)} and extending in a direction parallel to or inclined to a rotational axis of the impeller {can be seen in Hansen Figure 2 to extend in the direction of axis (X)}; and the second seal {Escher Figure 1 (9)} comprises a first annular sealing surface {Annotated Figure 2 (IV)} extending in a direction parallel 18 to or inclined to a rotational axis of the impeller {can be seen in Hansen  Figure 2 to extend in the direction of axis (X)} and a facing second annular sealing surface {Annotated Figure 2 (III)} extending in a direction parallel to or inclined to a rotational axis of the impeller {can be seen in Hansen Figure 3 to extend in the direction of axis (X)}.

    PNG
    media_image2.png
    539
    965
    media_image2.png
    Greyscale

Regarding claim 16, Hansen teaches a waste water pump {[0001]} comprising:
an impeller {Figure 3 (10), [0001]};
a pump housing {Figure 1 (4)} surrounding the impeller {[0009]};
a first seal structure {Figure 2 (18)} arranged between a first area of the impeller and a first area of the pump housing {Annotated Figure 1 (I) denotes the region containing a first area of the impeller and a first area of the pump housing};
the first area of the impeller {Annotated Figure 1 (I)} comprises a first impeller outer annular surface {Figure 3 (14)},
the first seal structure comprising the first impeller outer annular surface {Figure 3 (14)} and another first seal structure annular sealing surface {Figure 3 (18)} comprising a housing surface of the pump housing, 
the housing surface being located opposite the first impeller outer annular surface {Figure 3 (14)};
wherein the first impeller outer annular surface {Hansen Figure 3 (14)} defines a first helical groove {Hansen Figure 3 (28)} in the first area of the impeller {Annotated Figure 1 (I)} 
each of the housing surface and the first impeller outer annular surface comprising a portion extending continuously, without interruption, at least 360 degrees about the impeller {Figure 2 (14) and (18) are uniform about (X), abstract};
a second area of the impeller and a second area of the pump housing {Annotated Figure 1 (I) denotes the region containing a second area of the impeller and a second area of the pump housing},
the first seal structure, an annular surface {Annotated Figure 2 (III)} with corresponding portion of the pump housing {Annotated Figure 2 (IV)},
a circumferential wall of the impeller and a wall of the pump housing defining an impeller side chamber {Figure 2 (20)},
wherein the impeller side chamber is located between the pump housing and the impeller {[0009]},
wherein the first seal structure comprises a first seal conveying means {Figure 3 (28) grooves} for conveying debris from the impeller side chamber to an intake side of the impeller {[0040]}.  
Hansen does not teach:
a second seal,
said impeller side chamber having the second seal between the impeller and the pump housing,
and the impeller side chamber is located axially between the first seal structure and the second seal structure with respect to a longitudinal axis of the impeller,
where the another first sealing surface has a helical groove,
wherein the first helical groove extends in a first direction,
the second helical groove extending in a second direction, the first direction being opposite the second direction,
at least a portion of the second seal being arranged adjacent to a pressure side of the impeller.
Escher pertains to a sealing system within a pump.  Escher teaches:
second seal {Figure 1 (9)},
said impeller side chamber having the second seal between the impeller {Figure 1 (10)} and the pump housing {Figure 1 (3)},
and the impeller side chamber is located axially between the first seal structure and the second seal structure with respect to a longitudinal axis of the impeller {Figure 1 (7) and (9) have an impeller side chamber between them with respect to the axial direction}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the second seal in the arrangement as taught by Escher to the sealing system for the pump of Hansen at the analogous location shown by Annotated Figure 2 (III).  One of ordinary skill in the art would be motivated to do so in order to reduce the internal circulation losses {Escher 2nd paragraph}.      
Berdichevsky pertains to a sealing system between a housing and a rotating component.  The combination of Hansen, Escher, and Berdichevsky teaches the second seal {Escher Figure 1 (9)} is provided with a second seal conveying means {Berdichevsky Figure 2 (28)} configured to convey debris from the side chamber {Hansen Figure 2 (20)} to the pressure side of the impeller {Hansen Figure 3 (10)}.  Berdichevsky teaches seals with conveying means applied in two directions. When this concept is applied to the teachings of Hansen and Escher, this would teach conveying the debris from the side chamber to the pressure side of the impeller.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the conveying means in the second direction as taught by 
The combination of Hansen, Escher, and Berdichevsky do not teach where the another first sealing surface has a helical groove.  Wang teaches that the spiral groove can be provided on the either or both faces of the seal {Column 5 lines 44-49}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added a helical groove {making it the second helical groove} to the another first seal structure annular sealing surface as taught by Wang. One of ordinary skill in the art would be motivated to do so for better performance for specific application conditions {Wang Column 5 lines 44-49}.
The combination of Hansen, Escher, Berdichevsky, and Wang does not teach wherein the first helical groove extends in a first direction, the second helical groove extending in a second direction, the first direction being opposite the second direction.  Bainard pertains to a hydrodynamic sealing element.  Bainard teaches wherein the helical grooves of the first sealing surface and the second sealing surface twist in opposite directions {Column 3 lines 4-14}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied helical grooves that twist in opposite directions as taught by Bainard applied to the sealing taught by the combination of Hansen, Escher, Berdichevsky, and Wang.  One of ordinary skill in the art would be motivated to do so in order to for the desired conveying properties as evidenced by Bainard Column 3 lines 4-14.  
Regarding claim 20, Hansen further teaches wherein the first impeller area is located radially opposite the first pump area with respect to a longitudinal axis of the pump housing {Annotated Figure 1 (I) shows the region of both the first impeller and housing areas, it can be seen that the impeller and housing are radially opposite}, the second impeller area being located radially opposite the second pump area with respect to the longitudinal axis {Annotated Figure 1 (II) shows the region of both the second impeller and housing areas, it can be seen that 
Regarding claim 21, Hansen teaches a waste water pump {[0001]} comprising:
an impeller {Figure 3 (10), [0001]} comprising a first impeller outer annular portion {Hansen Figure 3 (14)} defining a first helical groove {Figure 3 (28)},
the impeller further comprising a second impeller outer annular portion {Annotated Figure 2 (III)} and a third impeller outer annular portion {not labeled, in between (18) and (42)},
the third impeller outer annular portion being located between the first impeller outer annular portion and the second impeller outer annular portion {Figure 3 third impeller outer annular portion is between (14) and (42)};
a sealing structure {Figure 1 (18)} comprising a sealing structure first lateral side portion {Figure 1 (18)};
a pump housing surrounding the impeller,
the pump housing {Figure 2 (4)} comprising a first pump housing portion {Figure 2 portion of (4) at bottom near (18)},
a second pump housing portion {Annotated Figure 2 (IV)} and a third pump housing portion {Figure 2 portion of (4) between (44) and bottom portion},
the first pump housing portion being in contact with the sealing structure first, lateral side portion {Figure 2 (where 18) is positioned against (4)},
the third pump housing portion being located between the first pump housing portion and the second pump housing portion {Figure 2 portion of (4) between (44) and bottom portion},
each of the first pump housing portion, the second pump housing portion and the third pump housing portion extending continuously, without interruption, at least three hundred and sixty degrees about the impeller {Figure 2 these portions are uniform about (X)}.
Hansen does not teach a sealing structure second lateral side portion.  Escher pertains to a sealing system within a pump.  Escher teaches a sealing structure second lateral side portion {Figure 1 (9) is the second sealing structure lateral side portion in addition to a sealing structure first lateral side (7)}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the second seal in the arrangement as taught by Escher to the sealing system for the pump of Hansen at the analogous location shown by Annotated Figure 2 (III).  One of ordinary skill in the art would be motivated to do so in order to reduce the internal circulation losses {Escher 2nd paragraph}.
The combination of Hansen and Escher does not teach wherein the sealing structure first lateral side portion comprising a second helical groove; the second helical groove being located radially opposite the first helical groove with respect to a longitudinal axis of the impeller.  Wang pertains to a seal for a between a stationary ring and a rotating ring; the first helical groove and the second helical groove being located at an axially spaced location from the third helical groove with respect to the longitudinal axis, wherein the first helical groove and the second helical groove define a first conveying means for conveying debris from the impeller side chamber to an intake side of the impeller, at least a portion of the third helical groove being located adjacent to the pressure side of the impeller.  Wang teaches the sealing structure first lateral side portion comprising a second helical groove in addition to a first helical groove {Wang Column 3 lines 38-43}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a helical groove on both of the surfaces of the seal as taught by Wang by applying helical grooves to the first seal taught by Hansen.  One of ordinary skill in the art would be motivated to do so for better performance for specific application conditions {Wang Column 5 lines 44-49}.  The modification above results in 
The combination of Hansen, Escher, and Wang does not teach the second pump housing portion comprising a third helical groove, the third helical groove being located radially opposite the second impeller outer annular portion with respect to the longitudinal axis of the impeller, the second pump housing portion and the second impeller outer annular portion defining another sealing structure; the third helical groove defining at least a portion of a second conveying means for conveying debris from the impeller side chamber to a pressure side of the impeller; at least the third pump housing portion and the third impeller outer annular portion defining an impeller side chamber located between the first helical groove, the second helical groove and the third helical groove. Berdichevsky pertains to a sealing system between a housing and a rotating component.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the conveying means in the second direction as taught by Berdichevsky to the sealing system for the pump as taught by the combination of Hansen, Escher and Wang.  One of ordinary skill in the art would be motivated to do so in order to direct what is being conveyed to the desired area {Berdichevsky Column 4 lines 48-58}.  The resulting combination of Hansen, Escher, Wang and Berdichevsky teaches 
The combination of Hansen, Escher, Berdichevsky, and Wang does not teach the first helical groove extending in a first direction, the second helical groove extending in a second direction, the first direction being located opposite the second direction.  Bainard pertains to a hydrodynamic sealing element.  Bainard teaches wherein the helical grooves of the first sealing surface and the second sealing surface twist in opposite directions {Column 3 lines 4-14}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have applied helical grooves that twist in opposite directions as taught by Bainard applied to the sealing taught by the combination of Hansen, Escher, Berdichevsky, and Wang.  One of ordinary skill in the art would be motivated to do so in order to for the desired conveying properties as evidenced by Bainard Column 3 lines 4-14.
Regarding claim 22, the combination of Hansen, Escher, Wang, Berdichevsky, and Bainard further teaches wherein the second impeller outer annular portion and a third impeller outer annular portion are free of helical grooves {the combination of Hansen, Escher, Wang, and Berdichevsky do not have grooves on these portions; noting Hansen Figure 3}.
Regarding claim 23, the combination of Hansen, Escher, Wang, Berdichevsky, and Bainard further teaches wherein the first impeller outer annular portion {Hansen Figure 3 (14)} is located at an axially spaced location from the second impeller outer annular portion {Annotated Figure 2 (III) can be seen spaced in the axial direction from (14)} with respect to the longitudinal axis.
Regarding claim 24, the combination of Hansen, Escher, Wang, Berdichevsky, and Bainard further teaches wherein the pump housing comprises a pump housing chamber surrounding the pressure side of the impeller {Hansen Figure 2 top of (4)}, wherein the debris from the impeller side chamber is conveyed to the pressure side of the impeller via the third helical groove {directionality based on combination using Hansen [0040] and Berdichevsky Column 4 lines 48-58}.


Allowable Subject Matter
Claims 3, 7, 19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The recitation of the second seal (or third helical groove in the case of claim 25) location being between the pump housing chamber and the impeller side chamber narrows the claims to the inventive concept.  The second seal as taught by Escher in Figure 1 (9) is in a location that is not between these two chambers, but rather at an outer periphery of the pump housing .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakurai (JP2005240629) teaches a set of threaded grooves (4s) in several ways in Figures 2, 4, and 6 that act as seals/conveying means [0007] to prevent the pump from being clogged with foreign matter.  The seal/threaded grooves twists in one direction (downward in the figures) to prevent foreign matter from entering the region between the impeller and the pump housing and are located at the opposite end of the inlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747